 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DIANA ROSAS,
                                                          Case No.: 2:18-cv-01200-APG-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
14   GEICO CASUALTY COMPANY,
15          Defendant(s).
16         The Court ordered the parties to file a joint proposed pretrial order by October 21, 2019.
17 Docket No. 40. The parties have violated that order. The Court again ORDERS the parties to file
18 a joint proposed pretrial order, this time by October 29, 2019. FAILURE TO COMPLY WITH
19 THIS ORDER MAY RESULT IN THE IMPOSITION OF SANCTIONS.
20         IT IS SO ORDERED.
21         Dated: October 22, 2019
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                   1
